Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 6/30/2021.  Claims 1-20 are currently pending within this application.

Terminal Disclaimer
2.	The terminal disclaimer filed on 6/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10657426 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
3.	The previous rejections of the claims on the grounds of non-statutory double patenting are withdrawn in response to the terminal disclaimer filed on 6/30/2021.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

a first neural network comprising one or more long short-term memory cells, a first long short-term memory cell of the one or more long short-term memory cells comprising: an input having a first weight matrix W0 ; an input gate having a first weight matrix W; a forget gate having a first weight matrix Wf ; and an output gate having a first weight matrix Wo, the method comprising: maintaining the first weight matrix W unchanged; and pruning the first weight matrix Wf, the pruning of the first weight matrix Wf comprising: determining that a first element, at a first position in the first weight matrix Wf, fails to meet a first threshold, the first threshold being based on a second threshold; and setting to zero the first element, at the first position in the first weight matrix Wf, based on determining that the first element, at the first position in the first weight matrix Wf, fails to meet the first threshold” and “a first neural network comprising one or more long short-term memory cells, a first long short-term memory cell of the one or more long short-term memory cells comprising: an input having a first weight matrix W0 ; and a forget gate having a first weight matrix Wf ; the method comprising: maintaining the first weight matrix W unchanged; and performing a step for pruning the first weight matrix Wf”. 
	The cited and considered prior art, specifically Li (US PGPub 2019/0050734) that discloses a floating point neural network, comprising a fixed-point neural network obtaining step, for converting weights of said floating point neural network to fixed-point numbers, so as to obtain a fixed-point neural network; a first forward calculation step, for conducting a floating point forward calculation of said fixed-point neural network using a current data input of a training database, so as to obtain the value range of intermediate calculation resul
	and Quirk (US PGPub 2018/0189269) that discloses a system for analyzing linguistic relationships in natural language text, comprising: a processor; and a memory storage device including instructions that when executed by the processor are operable to provide a plurality of graph long short term memory (LSTM) units arranged in an LSTM neural network to provide entity relationships in natural language text, wherein each graph LSTM unit of the plurality of graph LSTM units is associated with a word vector from the natural language text and includes: an input gate, operable to produce an input state by applying an input weight to the word vector and adding an input weighted sum of predecessor hidden vectors, wherein the predecessor hidden vectors are received from graph LSTM units preceding the graph LSTM unit in the LSTM neural network;  an output gate, operable to produce an output state by applying an output weight to the word vector and adding an output weighted sum of the predecessor 
	and Neil (US PGPub 2018/0005676) that discloses an input gate configured to determine a degree to which an input value of the memory cell unit is reflected; a forget gate configured to determine a degree to which the cell state value is forgotten, wherein the first time gate is further configured to determine, based on the phase signal, whether the cell state value is to be maintained or updated based on the determined degree to which the input value is reflected and the determined degree to which the cell state value is forgotten;  and an output gate configured to determine a degree to which the cell state value is output, based on the determination of whether the cell state value is to be maintained or updated, wherein the second time gate is further configured to 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 10, and 19 are allowed.
	Claims 2-9, 11-18, and 20 are allowed for being dependent upon allowed base claims 1, 10, and 19.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664